Title: To James Madison from Samuel A. Otis, 25 January 1804 (Abstract)
From: Otis, Samuel A.
To: Madison, James


25 January 1804, “Office of the Secretary of the Senate of the United States.” “I do myself the honor to transmit to you herewith, an order of the Senate of this day, together with the petition of Moses Young, on which said order is founded.”
 

   
   RC and enclosure (DNA: RG 59, ML). RC 1 p. For enclosures, see nn.



   
   The enclosure is the 25 Jan. 1804 Senate resolution (1 p.; docketed by Wagner) that Young’s petition be referred to JM “to consider the merits of the same, and report thereon to Senate.”



   
   Otis forwarded Moses Young’s undated petition to Congress (DNA: RG 46, Petitions and Memorials, 8A-G1; 2 pp.; docketed as referred to JM on 25 Jan. 1804), requesting compensation for his efforts as consul and claims agent at Madrid since 1 Oct. 1797 and reiterating his earlier claim for salary due him for his services as secretary to Henry Laurens. Filed with the petition is a second copy (2 pp.) marked “Moses Young’s petition and papers accompanying,” as well as a copy of Laurens’s 14 June 1787 statement (1 p.) certifying the validity of Young’s claim and a copy (4 pp.) of Young’s [17 Feb. 1790] memorial to Congress asking further compensation for his services as Laurens’s secretary and quoting a 3 Jan. 1790 report by comptroller Nicholas Eveleigh. On Laurens’s advice Young had apparently made his original claim for only half of the salary he was allowed as secretary. After discovering that Laurens had later received the full amount allowed by Congress, Young placed a claim for the rest of his salary. For other documents filed with the petition, see Young to JM, 9 Jan. 1804, n. 5.


